Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 1 of 21



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 19-cv-62437-MOORE


    AROUND THE CLOCK A/C
    SERVICE, LLC,

              Plaintiff,

    v.

    ANTHONY PERERA, DOUGLAS
    PERERA, SR., and AIR PROS, LLC,

              Defendants.


                DEFENDANT AIR PROS’ MOTION FOR SUMMARY JUDGMENT

          Defendant Air Pros, LLC (“Air Pros”), by and through undersigned counsel and pursuant
   to Rule 56, Fed. R. Civ. P., hereby moves for summary judgment, and in support thereof states as
   follows:
                                           I.       INTRODUCTION

          Douglas Perera, Sr. and his son Anthony Perera started Air Pros in 2017 as a garage based
   HVAC (heating, ventilation and air conditioning) company. Since then, they have grown Air Pros
   out of the garage and into a successful multi-state business based upon excellent customer service
   and cutting-edge technology. On the contrary, Plaintiff, an HVAC business tracing its roots to
   1988, has instead chosen to profit from frivolous trademark litigation based upon its scheme of, in
   part, registering a generic mark and refusing to use any designation such as a circle r or TM,
   instead of profiting from what used to be its core business. However, it cannot profit from this suit
   because it failed to comply with its statutory obligation to provide actual notice to Air Pros of its
   alleged marks therefore statutorily depriving Plaintiff of damages, fees, and costs.
          Notwithstanding Plaintiff’s statutory failure, there is no liability here because the actions
   (content on a webpage hidden from consumers that was online for a few weeks) were undertaken
   by a third party, E Force Web, LLC, without notice to Air Pros. As soon as Air Pros discovered
   the actions of the E Force Web, Air Pros requested the material be taken down. Even if Air Pros
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 2 of 21



   could be liable, not only is “Air Around the Clock” a generic mark, there is no intent to infringe,
   and there is no admissible evidence of actual confusion causally connected to any alleged
   infringement. As an important feature of Air Pros’ excellent customer service, Air Pros identifies
   itself prominently on its web domain, emails and text messages to consumers, on shirts worn by
   its service technicians, and on its vehicles.
          As explained below, this Court should grant summary judgment in Air Pros’ favor as there
   are no genuine issues of fact remaining.
                                         II.       NOTICE OF JOINDER

          Air Pros provides notice that it joins the arguments of co-Defendant Anthony Perera and
   Douglas Perera Sr., in their Motions for Summary Judgment, to the extent applicable to him. See
   [ECF No. __] (Anthony Perera’s Motion for Summary Judgment); [ECF No. ___] (Douglas Perera
   Sr.’s Motion for Summary Judgment).
                                 III.          UNDISPUTED MATERIAL FACTS

          Air Pros refers to and incorporates its Statement of Material Facts (“SOMF”) filed
   concurrent with this Motion pursuant to S.D. Fla. L.R. 56.1.
                                        IV.        STANDARD OF REVIEW

          The Court may grant summary judgment “if the pleadings, the discovery and disclosure
   materials on file, and any affidavits show that there is no genuine issue as to any material fact and
   that the movant is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). The movant
   “bears the initial responsibility of informing the district court of the basis for its motion, and
   identifying those portions of [the record] which it believes demonstrate the absence of a genuine
   issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). To discharge this
   burden, the movant may point out to the court that there is an absence of evidence to support the
   nonmoving party’s case. See id. at 325.
          After the movant has met its burden under Rule 56(c), the burden of production shifts and
   the nonmoving party “must do more than simply show that there is some metaphysical doubt as to
   the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
   According to the plain language of Rule 56(e), the non-moving party “may not rely merely on
   allegations or denials in its own pleading,” but instead must come forward with “specific facts
   showing a genuine issue for trial.” Fed. R. Civ. P. 56(e). See Matsushita, 475 U.S. at 587.



                                                     2
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 3 of 21



   Essentially, so long as the non-moving party has had an ample opportunity to conduct discovery,
   it must present affirmative evidence to support its claim. See Anderson v. Liberty Lobby, Inc., 477
   U.S. 242, 257 (1986). “A mere ‘scintilla’ of evidence supporting the opposing party’s position will
   not suffice; there must be enough of a showing that the jury could reasonably find for that party.”
   Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990).
                                      V.           MEMORANDUM OF LAW

          Plaintiff seeks to hold Air Pros liable on four counts. The first two counts are based on the
   Lanham Act, codified at 15 U.S.C. §§ 1051-1127. Plaintiff brings Count I for trademark
   infringement under 15 U.S.C. § 1114 and brings Count II for unfair competition and false
   designation of origin under 15 U.S.C. § 1125. The second two counts are based on related Florida
   law. Count III for deceptive and unfair trade practices (FDUTPA) under Fla. Stat. § 501.201, et
   seq. and Count IV for trademark infringement under Fla. Stat. § 495.131. The test for the Florida
   claims are the same as their federal counterparts. See Suntree Techs., Inc. v. Ecosense Int’l, Inc.,
   693 F.3d 1338, 1344–45 (11th Cir. 2012); Investacorp. Inc. v. Arabian Inv. Banking Corp., 931
   F.2d 1519, 1521 (11th Cir. 1991); FIU Bd. of Trs. v. Fla. Nat'l Univ., Inc., 91 F. Supp. 3d 1265,
   1288 (S.D. Fla. 2015).
          Plaintiff alleges that Air Pros used the phrase “Air Around the Clock” on its website and
   in search engine advertising. (SAC at ¶ 25). Plaintiff contends that Air Pros somehow obscured a
   webpage at www.airprosusa.com so that consumers believed that such webpage actually belonged
   to Plaintiff. (SAC, at ¶ ¶ 25–26). As described in this motion, Plaintiff also contends that a
   telephone number also associated with the Air Pros’ domain also confused consumers in thinking
   that the number belonged to Plaintiff. (Id.).
          To prevail on its trademark infringement claim, Plaintiff must show that (1) its mark is
   valid (i.e., properly registered, not generic, not abandoned through non-use); (2) its mark was used
   in commerce by Air Pros’ without Plaintiff’s consent; and (3) the unauthorized use was likely to
   cause confusion, or to cause mistake or to deceive. See Dieter v. B&H Industries of SW Fla., 880
   F.2d 322, 326 (11th Cir. 1989); Burger King, Corp. v. Mason, 710 F.2d 1480, 1491 (11th Cir.
   1983); Flgolf, Inc. v. Volvik USA, Inc., No. 5:13-cv-59, 2014 U.S. Dist. LEXIS 190597, at *7
   (M.D. Fla. May 6, 2014); Fila U.S.A., Inc. v. Kim, 884 F. Supp. 491, 494 (S.D. Fla. 1995).
          This Court should grant summary judgment in Air Pros favor for the three reasons
   explained below. First, Air Pros did not receive actual notice pursuant to 15 U.S.C. § 1111, which


                                                     3
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 4 of 21



   deprives Plaintiff of damages, fees, and costs. Second, Air Pros did not use Plaintiff’s marks in
   commerce, and third assuming arguendo, that Plaintiff could show “use in commerce” by Air Pros,
   there is no evidence the alleged use actually caused any consumer confusion.
   A.   This Court Should Grant Summary Judgment in Air Pros’ Favor on the issue of
   Damages

          1.      No damages may be awarded in Counts I and II.

          It is undisputed that Plaintiff failed to provide actual notice to Air Pros (and to Douglas
   Perera, Sr. and Anthony Perera) of the alleged infringement of the mark in accordance with 15
   U.S.C. § 1111, therefore they are not entitled to damages and fees and costs.
          15 U.S.C. § 1111 requires a defendant to have actual notice of trademark registration in
   order to recover profits or damages. The plaintiff bears the burden of demonstrating that defendant
   was given actual notice of the registration. New Century Mortg. Corp. v. 123 Home Loans, No.
   05-80549-Civ-Hurley/Hopkins, 2007 U.S. Dist. LEXIS 113709, at *15–16 (S.D. Fla. Aug. 8,
   2007) (citing United Services Automobile Association v. National Car Rental System, Inc., Case
   no. Civ.A.SA00CA137OG, 2001 WL 1910543 at *5 (W.D. Tex. 2001); Derrick Manufacturing
   Corp. v. Southwestern Wire Cloth, Inc, 934 F. Supp. 796, 812 (S.D. Tex. 1996)).
          One way to provide notice is by receipt a pre-suit trademark infringement demand letter.
   New Century Mortg. Corp., 2007 U.S. Dist. LEXIS 113709, at *16; Kransco Manufacturing, Inc.
   v. Hayes Specialties Corp., 1996 U.S. App. LEXIS 2459, 37 U.S.P.Q.2d 1722, 1725 (Fed. Cir.
   1996) (where the record was devoid of evidence that the defendant had received actual notice of
   the registration prior to receiving a cease and desist letter, the plaintiff could not recover damages
   and profits prior to the receipt of the letter). Cf. Commodores Entm't Corp. v. McClary, Nos. 19-
   10791, 19-12819, 2020 U.S. App. LEXIS 23129, at *11–12 (11th Cir. July 23, 2020) (pre-suit
   demand letter expressing violation of intellectual property rights sufficient to provide actual notice
   of trademark registration, satisfying statutory requirement). Another way is to use the registration
   symbol in association with a mark. New Century Mortg. Corp., 2007 U.S. Dist. LEXIS 113709, at
   *16. Constructive notice is insufficient for plaintiff to meet its burden. Id.
          However, the date at which damages begins to run does not start on the date of notice.
   Rather, a party is entitled to a “reasonable time after notification of infringement” to conduct an
   investigation and take corrective action. Id. at *16–17 (citing Francis H. Leggett & Co. v. Premier
   Packing Co., 140 F. Supp. 328 (D.C. Mass. 1956) abrogated on other grounds Fleishmann


                                                      4
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 5 of 21



   Distilling Corp. v. Maier Brewing Co., 386 U.S. 714 (1967)). In New Century Mortgage the court
   determined that approximately 1.5 months was a reasonable amount of time for an investigation
   after defendant’s receipt of a demand letter.
           In this situation, there is no pre-suit demand letter, and there is no circle R or TM symbol
   on any of Plaintiff’s marks. (SOMF, at ¶ 32). Plaintiff contends that Air Pros had actual knowledge
   based upon a newspaper article written by a journalist at the Miami Herald. (SAC, at ¶ 33).
   However, Plaintiff confuses the term actual knowledge and constructive knowledge. In any event,
   the evidence demonstrates that Air Pros does not know how the journalist picked Plaintiff as a
   competitor. (SOMF, at ¶ 29). In sum, Air Pros did not have actual knowledge. (Id. at ¶ 27–28, 30).
   Plaintiff made a conscious choice not to use the circle R or TM symbol with its purported marks.
   (Id. at ¶ ¶ 32).
           Therefore, this Court should grant summary judgment in Air Pros’ favor and find that even
   if Plaintiff proves infringement, Plaintiff is not entitled to damages, fees, or costs.
           2.         No damages may be awarded in Counts III and IV

           As Plaintiff is barred in the federal counts from recovery of damages, fees, and costs, so
   too is the bar for the state claims because the test for the Florida claims, are the same as their
   federal counterparts, see Suntree Techs., 693 F.3d at 1344–45; Investacorp., 931 F.2d at 1521, and
   courts “use an analysis of federal infringement claims as a ‘measuring stick’ in evaluating the
   merits of state law claims of unfair competition.” Suntree Techs., 693 F.3d at 1344–45.
           Notwithstanding, damages are barred in Counts III and IV for separate and independent
   reasons. First, Count III fails because it is based entirely on speculative and consequential
   damages. Specifically, Plaintiff’s FDUTPA claim appears to seek damage for “lost sales” and for
   deprivation of customers and potential customers, and for customers who were specifically looking
   for Plaintiff. (SAC, at ¶ 61). Plaintiff also incorporates into Count III the allegations in paragraphs
   1 through 44, in which plaintiff seeks damages of “lost income, profits, and business opportunities
   as well as irreparable harm to its business, reputation and goodwill.” (Id. at ¶ 41). See (Id. at ¶ 59)
   (Count III incorporation paragraph); (Id. at ¶ 40) (seeking “goodwill”).
           However, FDUTPA only permits “actual damages,” not consequential damages. Flexstake,
   Inc. v. DBI Servs., LLC, Civil Action No. 17-20858-Civ-Scola, 2018 U.S. Dist. LEXIS 202825, at
   *7 (S.D. Fla. Nov. 30, 2018). Proof of actual damages is necessary to sustain a FDUTPA claim.




                                                      5
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 6 of 21



   Id. at *6–7 (citing cases). Consequential damages include lost profits, reputational harm, stigma
   damages, and goodwill. Id. at 7–8.
          For example, in Flexstake, the plaintiff contended that the defendant violated FDUTPA by
   manufacturing and selling a knock-off of its product and sought “lost profits, damage to reputation
   and other adverse consequences.” 2018 U.S. Dist. LEXIS 202825, at *6. The court explained that
   those were “all theories of consequential damages” and barred. Id. at *7.
          Similarly, in BPI plaintiff sought damages of “competitive harm, diverted or lost sales, and
   harm to the goodwill and reputation of BPI.” BPI Sports, LLC v. Labdoor, Inc., No. 15-62212-
   CIV-BLOOM, 2016 U.S. Dist. LEXIS 23033, at *17 (S.D. Fla. Feb. 25, 2016) (emphasis added).
   The plaintiff also alleged that the conduct of defendant “induced” customers to purchase other
   products instead of plaintiffs. Id. The court explained that those are consequential damages and
   barred. Id.
          Plaintiff’s attempt to recover “lost sales,” and the loss of customers and potential
   customers, and the loss of customers who were specifically looking for Plaintiff, are all
   consequential damages—just like in BPI and Flexstake. Similarly, Plaintiff’s attempt to recover
   “lost income, profits, and business opportunities as well as irreparable harm to its business,
   reputation and goodwill,” are also consequential damages. Therefore, because FDUTPA requires
   actual damages, this Court should grant summary judgment in Air Pros’ favor on all of Count III.
          Second, Plaintiff’s recovery of damages in Count IV also fails because Plaintiff failed to
   provide actual notice. Section 495.131, Fla. Stat., is similar to 15 U.S.C. § 1111 in that it also
   requires actual notice. It provides that the “registrant shall not be entitled to recover profits or
   damages unless the acts have been committed with knowledge that such mark is intended to be
   used to cause confusion or mistake or to deceive.” Fla. Stat. § 495.131. The statute thus requires
   that the defendant be aware of “such mark” and knowingly use the mark to cause confusion or
   mistake or deception. The actual notice requirement make sense given that, as explained above,
   the test for the Florida claims are the same as their federal counterparts.
          It is undisputed that Plaintiff failed to provide notice. See supra Part IV.A.1. Therefore,
   this Court should grant summary judgment in Air Pros’ favor and find that Plaintiff is not entitled
   to damages in Count IV.
   B.   Air Pros’ Is Not Responsible For Any Online Marketing Using the Phrase “Air
   Around Clock”



                                                     6
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 7 of 21



          Plaintiff’s claim for trademark infringement fails because Air Pros’ did not “use” the phrase
   “Air around the clock” in commerce within meaning of the Lanham Act. Instead, the phrase “Air
   around the clock” was used by E Force Web, LLC for a few weeks for backend purposes which
   consumers did not see. Notwithstanding, Air Pros did not actively or knowingly consent to this
   use and when it was notified it immediately demanded removal.
          The first step of both a trademark infringement action and a false designation or origin
   claim is to demonstrate an unauthorized ‘use’ of the plaintiff’s mark in commerce” by the
   defendant. Optimum Technologies, Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d 1231, 1242
   (11th Cir. 2007); DaimlerChrysler AG v. Bloom, 315 F.3d 932, 936 (8th Cir. 2003) (noting that
   claims of trademark infringement and false designation of origin require “as a prerequisite to
   finding liability, that the defendant 'use in commerce' the protected mark or a colorable imitation
   thereof.”); Bird v. Parsons, 289 F.3d 865, 877 (6th Cir. 2002) (making clear that the “key question”
   in a claim for false designation of origin “is whether the defendant’s use of the disputed mark is
   likely to cause confusion among consumers regarding the origin of the goods offered by the
   parties”); D.B.C. Corp. v. Nucita Venezolana, C.A., No. 18-25225-CIV-MORE, 2020 U.S. Dist.
   LEXIS 96376, at *13 (S.D. Fla. June 2, 2020) (plaintiff failed to state a claim for false designation
   of origin where defendants “have not yet begun to use the allegedly infringing unregistered marks”
   despite that defendants intended only intend to use them).
          The term “use” in the “used in commerce” requirement of the Lanham Act means that the
   defendant must have engaged infringing conduct that is attributable to him or her or that he or she
   was otherwise responsible for the allegedly unlawful “uses.” See Optimum Technologies, 496 F.3d
   at 1242 (affirming summary judgment where there was no evidence that defendant was responsible
   for infringing conduct); Hebeeba’s Dance of the Arts, Ltd. v. Knoblauch, 430 F. Supp. 2d 709, 713
   (S.D. Ohio 2006) (stating: “[b]efore a person can be held liable for direct trademark infringement,
   they must have used a mark confusingly similarly to another person’s trademark”). A plaintiff’s
   failure to establish use of the mark in commerce by the defendant subjects a claim for trademark
   infringement to immediate dismissal. See Gucci Am., Inc. v. Frontline Processing Corp., 721 F.
   Supp. 2d 228, 247 (S.D. N.Y. 2010) (concluding that plaintiff had not pled sufficient facts to
   support theory of direct infringement where “there is no indication that any of the defendants
   actually ‘used the mark in commerce’”); Triple-I Corp. v. Hudson Assocs. Consulting, Inc., 713 F.
   Supp. 2d 1267, 1281 (D. Kan. 2010) (entering summary judgment in favor of the defendant where



                                                    7
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 8 of 21



   the plaintiffs “have not directed the Court to any evidence of [defendant’s] use, or any of its officers
   and employees’ use, of these marks”).
           In the instant case, Plaintiff contends that Air Pros used the phrase “Air Around the Clock”
   on its webpage (Exhibit B) to the SAC, and in search engine advertising. (SAC, at ¶ 25). However,
   as explained below, the purpose of the webpage attached to the complaint was only to link to a
   google call-only ad for a competitor keyword search-engine ad. This is because google required
   the business to link a page to a call only advertisement. Thus, if someone searched on their phone,
   they would see a result and would click on the link and the link would ask if they would like to
   call Air Pros. The customer would not be taken to the web page and it was hidden from consumers.
           E Force Web, LLC (“E Force Web) was hired to manage Air Pros’ pay per click advertising
   and marketing campaigns. (SOMF at, ¶ 2). Air Pros did not give any specific direction to E Force
   Web for the contents of the pay per click pages and did not review prior to publication. (SOMF at,
   ¶¶ 6–7). Call-only ads are web ads that send users of smartphones who type in specific keywords,
   targeted by the marketer, to a phone number when the user clicks the ad. (Id. at ¶ 8). Similarly, E
   Force Web’s call only webpage for Air Pros was not designed for someone to ever actually look
   at because it was designed for call-only ads. (Id. at ¶ ¶ 16–17). If a user clicked on the call only
   ad, the advertisement would ask the person if they would like to make a phone call as opposed to
   transferring them to the webpage. (Id.). Google required E Force Web to verify the phone number
   associated with the call only ad, so the reason E Force Web created the webpage is to have the
   same phone number as the call only ad. (Id. at ¶ 10). The call only webpage’s URL attached to the
   complaint www.airpros.com/air-around-the-clock was not created or chosen by Air Pros but was
   instead automatically generated by E Force Web’s editor. (Id. at ¶ 11). E Force Web came up with
   the language, the “$59 Air Around the Clock AC repair deal” which was used on the webpage.
   (Id. at ¶ 14).
           Within a couple to a few weeks after the webpage was created, Jason Stevens, head of
   marketing at Air Pros, contacted E Force Web in a panic to get E Force Web to remove the
   references to Air Around the Clock. (Id. at ¶ 18). Air Pros was upset when they saw Air Around
   the Clock on the web page and in the URL. (Id. at ¶ 19). Similarly, E Force Web did not intend to
   put “Air Around the Clock” in the URL, explaining, “it certainly shouldn’t have happened. I felt
   stupid when Jason called me and was upset about it. I just fixed it.” (Id. at ¶ 20).




                                                      8
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 9 of 21



          In response to Mr. Stevens’ request, E Force Web removed the references in the URL and
   in the webpage. (Id. at ¶ 21). From the time that the URL was put online until the time it was taken
   down, the webpage stayed up for a few weeks at most. (Id. at ¶ 22). However, the webpage was
   hidden from consumers and could not be accessed through the call-only ad. (Id. at ¶ 16).
          1.        There is no direct liability.

          Air Pros has no direct liability for the actions of E Force Web regarding the webpage and
   search engine advertising.
          In Optimum Technologies, the plaintiff manufactured and sold a number of flooring and
   carpeting products, including a two-sided adhesive product applied in strips to the backs of rugs
   to secure them in place and prevent slippage known as “Lok-Lift Rig Gripper.” 496 F.3d 1231.
   The defendant distributed a number of consumer goods, including adhesive tapes, to large home
   improvement retailers. In some cases, the defendant manufactured its own home improvement
   products and, in other cases, its products were supplied by outside manufacturers. The plaintiff
   and the defendant entered into a “handshake” distribution agreement for the Lok-Lift product
   whereby the plaintiff would manufacture and supply the Lok-Lift product to the defendant, and
   the defendant would then market, sell, and distribute the product to retailers.
          Within a few years, the defendant decided to develop its own adhesive carpet tape product,
   known as “Hold-It,” to replace the plaintiff’s Lok-Lift product. The defendant advised its retailers
   that it was introducing the new product and that it would no longer be selling the plaintiff’s product.
   When the plaintiff discovered that the defendant was selling its own competing product, the
   plaintiff terminated the parties’ agreement. However, in the wake of the termination and the
   defendant’s decision to replace the plaintiff’s Lok-Lift product with its own Hold-It product, a
   certain amount of co-mingling of the products occurred on the shelves of the retailers. More
   specifically, the defendant’s Hold-It product was sold on retail shelves with the Lock-Lift name
   on the shelf tag or signage sitting underneath, and the Hold-It product sat in “Lock-Lift” labeled
   display cases.
          The Eleventh Circuit affirmed the district court’s summary judgment in favor of the
   defendant, holding that “the evidence was not sufficient to allege a claim for trademark
   infringement directly against [the defendant] based on these ‘uses,’ because ‘the alleged infringing
   uses were only attributable to the retailers, not to [the defendant].’” Id. at 1242 (emphasis in
   original). The court acknowledged that the plaintiff had presented evidence that some of the retail


                                                     9
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 10 of 21



   outlets engaged in unauthorized uses of the plaintiff’s mark. However, the appellate court
   explained that the dispute did not center on whether the mark was “used” in commerce at the level
   of the retail stores, but rather, the “pivotal question” was “whether these alleged unauthorized
   “uses” of the mark at the retail level should be attributable to defendant.” Id. The Eleventh Circuit
   answered that question in the negative, concluding that “there was ‘no evidence that [the
   defendant] was responsible’ for the alleged misuse of [the plaintiff’s] registered mark, that is,
   ‘generating the Home Depot pricing stickers or shelving labels’ or ‘placing the allegedly infringing
   stickers on the shelves.’” Id.
          In this case, as in Optimum, the “pivotal question” is not whether the phrase appeared on
   the webpage or in search engine advertising, but whether Air Pros was responsible for that
   appearance. See Fare Deals, Ltd. v. World Choice Travel.com, Inc., 180 F. Supp. 2d 678, 684 (D.
   Md. 2001) (“A defendant cannot have used an infringing mark when it played no role in the act of
   placing the mark in commerce”). The evidence demonstrates that Air Pros was not, and because
   there is no evidence that Air Pros was responsible for the appearance of the phrase “Air around
   the clock,” Air Pros did not “use” the phrase “Air around the clock” in commerce within meaning
   of the Lanham Act. Air Pros, therefore, cannot be held liable for trademark infringement and is
   entitled to summary judgment in its favor.
          2.      Plaintiff failed to allege contributory liability as to Air Pros and is now barred.

          Contributory liability cannot be imposed upon Air Pros for the actions of E Force Web
   because Plaintiff’s claim for trademark infringement against Air Pros is based entirely on the
   theory of direct liability. In Optimum the Eleventh Circuit affirmed the trial court’s decision to
   refuse to consider claims of secondary liability. The court explained, that the “complaint makes
   clear” that the trademark infringement claim is based on defendant’s alleged “‘misuse’ of the mark
   not the retailers’ [misuse].” Further, the complaint did not allege that the defendant was “a
   ‘knowing participant’ in the separate, direct infringements” by the retailer. Id. at 1245. To permit
   the plaintiff “to now pursue a trademark infringement claim based on a contributory liability theory
   would require us to convert what is plainly a direct trademark infringement claim into one for
   contributory infringement [which] . . . is a step we are loath to take, and one for which there appears
   to be no authority in our circuit.” Id. Moreover, Lanham Act cases “suggest that contributory
   trademark infringement is typically alleged as a separate count.” Id. at 1245–46. See also Procter
   & Gamble Co. v. Haugen, 317 F.3d 1121, 1128–29 (10th Cir. 2003) (where the plaintiff never


                                                     10
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 11 of 21



   used the phrase “contributory infringement,” and where the plaintiff only stated that the defendant
   “implied[ly] approv[ed]” of the infringing acts, the court was “reluctant to adopt [such a] broad
   definition of notice pleading so as to include a claim for contributory infringement”).
          Finally, even if the plaintiff had pled a claim for contributory infringement, the court
   determined that there was no evidence in the record of Optimum’s “knowing participation” in the
   alleged direct infringement, which is necessary to sustain a claim for contributory infringement.
   Optimum Technologies, 496 F.3d at 1246.
          In this situation, Plaintiff did not plead a separate count against Air Pros for contributory
   trademark infringement. Moreover, throughout the SAC, Plaintiff contends that Air Pros
   directly—not through a different party—was the entity responsible for the alleged infringement.
   See, e.g., (SAC, at ¶ ¶ 25–30, 35–38); (Id. at Count I ¶ ¶ 47–48) (Air Pros’ adoption and use); (Id.
   at Count I ¶ 49) (Air Pros’ infringing actions); (Id. at Count II ¶ ¶ 54–56) (Air Pros’ use); (Id. at
   Count III ¶ 60–61) (Air Pros’ conduct); (Id. at Count IV ¶ 63) (Air Pros’ use); (Id. at Count IV ¶
   64–66) (Air Pros’ infringing actions). Plaintiff is bound by its pleadings, and to permit anything
   else would be contrary to Optimum and result in a denial of due process as alluded to in P&G.
          Therefore, this Court should not permit any other theory of liability as against Air Pros.
          3.      Alternatively, no secondary liability exists.

          In the alternative, to the extent this Court declines to adopt the Eleventh Circuit’s
   reasoning, there is no secondary liability because the evidence demonstrates that there was no
   “knowing participation.” Optimum Technologies, 496 F.3d at 1246.
   C.     There is No Evidence of Confusion

          Even if Plaintiff could show that Air Pros “used” Plaintiff’s marks there is no evidence that
   any purported use was likely to cause confusion, as is required to state a claim for trademark
   infringement. See Burger King, 710 F.2d 1480, 1491 (to prevail on a claim for trademark
   infringement, the plaintiff must demonstrate that the unauthorized use was likely to cause
   confusion, or to cause mistake or to deceive); Amstar Corp. v. Domino’s Pizza, Inc., 615 F.2d 252,
   265 (5th Cir. 1980) (summarily dismissing claims for false designation of origin, unfair
   competition and deceptive trade practices because all of these claims require the plaintiff to
   demonstrate that there is a likelihood of confusion between the parties’ products, and plaintiff’s




                                                    11
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 12 of 21



   failure to show a likelihood of confusion required dismissal of all the claims).1 “Likelihood of
   confusion” means probable confusion, not mere possible confusion. See Carnival Corp. v.
   SeaEscape Casino Cruises, Inc., 74 F. Supp.2d 1261, 1265 (S.D. Fla. 1999). “[R]ecovery under
   the Lanham Act requires, at a minimum, that confusion, mistake, or deception be ‘likely,’ not
   merely ‘possible.’” Custom Mfg. & Eng’g, Inc. v. Midway Servs., Inc., 508 F.3d 641, 651 (11th
   Cir. 2007) (internal quotation omitted).
             The Lanham Act “is not intended to prevent all unauthorized uses of a trademark.”
   Marksman Sec. Corp. v. P.G. Sec., Inc., No. 0:19-cv-62467-KMM, 2020 U.S. Dist. LEXIS
   112635, at *7 (S.D. Fla. June 25, 2020), this is because, “trademark infringement protects only
   against mistaken purchasing decisions and not against confusion generally.” Lang v. Ret. Living
   Publ’g Co., 949 F.2d 576, 583 (2d Cir. 1991) (emphasis added). A plaintiff must show “a
   likelihood that an appreciable number of ordinarily prudent purchasers are likely to be misled, or
   indeed simply confused, as to the source of the goods in question.” Custom Mfg. & Eng’g., a508
   F.3d at 651 (quoting New Sensor Corp. v. CE Distrib. LLC, 303 F. Supp. 2d 304, 310-11 (E.D.N.Y.
   2004)).
             There are seven factors when assessing likelihood of confusion: (1) type of mark; (2)
   similarity of mark; (3) similarity of the products the marks represent; (4) similarity of the parties’
   retail outlets (trade channels) and customers; (5) similarity of advertising media used; (6) the
   defendant’s intent; and (7) actual confusion. See Frehling Enterprises, Inc. v. Int’l Select Grp.,
   Inc., 192 F.3d 1330, 1335 (11th Cir. 1999). Analysis of the factors “entails more than the
   mechanistic summation of the number of factors on each side; it involves an evaluation of the
   ‘overall balance.’” See Custom Mfg., 508 F.3d at 649. A court “must consider the circumstances
   of each particular case, and evaluate the weight to be accorded to individual factors, in order to
   make its ultimate factual decision.” Jellibeans, Inc. v. Skating Clubs of Ga., 716 F.2d 833, 844
   (11th Cir. 1983).
             1. “Air Around the Clock” is a weak mark.

             Classifying the type of trademark at issue determines the level of protection it must be
   accorded. See Frehling, 192 F.3d at 1335. The stronger the mark, the greater the scope of


   1
    In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), the Eleventh
   Circuit adopted as binding precedent all decisions of the Fifth Circuit Court of Appeals issued
   before the close of business on September 30, 1981.

                                                    12
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 13 of 21



   protection accorded it, the weaker the mark, the less trademark protection it receives. See id.
   Trademarks are divided into four categories of distinctiveness in the following ascending order of
   strength: (1) generic, (2) descriptive, (3) suggestive, and (4) arbitrary. See id. “The strength of a
   mark depends on its distinctiveness and on the extent to which third parties have used it.” Ocean
   Bio-Chem, Inc. v. Turner Network Tele., Inc., 741 F. Supp. 1546, 1554 (S.D. Fla. 1990).
          In its SAC, Plaintiff contends that “[t]he phrase which comprises the literal element of the
   AIR AROUND THE CLOCK marks, namely, ‘Air Around the Clock,’ is arbitrary as applied to
   air conditioning services.” (SAC, at ¶ 17). An arbitrary mark is a word or phrase that “bears no
   relationship to the product.” Frehling, 192 F.3d at 1335. One example of an arbitrary mark
   frequently provided by the Eleventh Circuit is “Sun Bank” when applied to banking services. See,
   e.g., id.; Armour Grp., Inc. v. Labock, No. 11-61991-CIV-DIMITROULEAS/S, 2012 U.S. Dist.
   LEXIS 200364, at *13 (S.D. Fla. Mar. 26, 2012) (“Plaintiff’s symbol of a charging rhino in a circle
   design is purely capricious and arbitrary because its literal meaning is unrelated to bullet-resistant
   armor”).
          In contrast to the use of the term “Sun,” which bears no relationship to banking, Plaintiff
   use of the term “Air” in “Air Around the Clock” literally invokes air conditioning services. (SAC,
   at ¶ 12) (alleging that Plaintiff is in the business of “air conditioning related services”). “Around
   the clock” is obviously intended to casually advise the public that the company is available for
   work ‘at all hours of the day,’ or ’24 hours per day.’ Plaintiff’s advertisements display their “24
   Hour Emergency Service” (SOMF, at ¶ 33), their Florida Mark Renewal specimen advertises
   “Same Day 24-Hour Emergency Service” (Id. at ¶ 24), their Federal specimen similarly advertises
   “24-Hour Emergency Service” (Id. at ¶ 35) and Plaintiff’s website prominently advertises their
   availability as “ ‘24 hour/7 days’ service” and “24 hours a day 7 days a week.” (Id. at ¶ 36).
          Courts around the nation have found that a time attribute which denotes 24 hours or
   “around the clock” is merely generic. For example, in the news context: “[g]eneric marks do not
   merely describe a product, but are synonymous with an entire class of products (e.g. ‘24-Hour
   News’ for an around-the-clock news network).” Preferred Nutrition, Inc. v. Vanderhaeghe, No.
   C10-907RAJ, 2010 U.S. Dist. LEXIS 153676, at *24 (W.D. Wash. Nov. 22, 2010). Similarly, in
   the fitness context: “24 Hour Fitness” is descriptive in nature in the context of a health club. 24
   Hour Fitness USA, Inc. v. Tribeca Fitness, LLC, 277 F. Supp. 2d 356, 362 (S.D.N.Y 2003).




                                                    13
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 14 of 21



          In 24 Hour Fitness USA, the plaintiff alleged that defendants willfully infringed 24 Hour
   Fitness’ federally registered trademarks and service marks. 24 Hour Fitness USA, 277 F. Supp. 2d
   at 359. The court explained that even though plaintiff’s mark was entitled to a presumption by
   virtue of its registration, the court still found that the term “24 Hour Fitness” was:
          plainly descriptive in nature when employed, as here, in the health club context.
          Plaintiff's disclaimer in its registrations of exclusive rights to the word “fitness”
          other than as a component of the mark is telling - “fitness” is a word widely used
          in current parlance to denote gymnasia, physical training, exercise programs and
          similar goods and services. “24 Hour,” the other component of the mark, refers to
          a time frame and is ubiquitous in its use in connection with businesses that have
          long opening hours.

   Id. at 362–63. The court concluded, “[t]aken together, the components, in the current context, most
   clearly describe a physical training-related entity that is available, if not around the clock, at least
   for substantial periods of time on a regular basis.” (emphasis added). Id. at 363. Therefore, the
   mark was not inherently distinctive. Id.
          The mark “Air Around the Clock” is therefore a simple declarative statement identifying
   the characteristics of the services provided by Plaintiff; to wit: 24-hour air conditioning services.
   The mark is not in any way “arbitrary,” to the contrary, Plaintiff’s mark is generic.
          Even if the court finds that the mark is descriptive, descriptive marks are entitled to
   protection only if the marks have acquired some level of secondary meaning. See Mango’s
   Tropical Café, Inc. v. Mango Martini Restaurant & Lounge, Inc., 844 F. Supp. 2d 1246, 1252
   (S.D. Fla. 2011) (noting that descriptive marks identify a characteristic or quality of a product or
   service, such as “color, odor, function, dimensions, or ingredients”).
          For plaintiff to establish secondary meaning, they must meet a “high degree of proof.”
   Investacorp, Inc. v. Arabian Inv. Banking Corp., 931 F.2d 1519, 1525 (11th Cir. 1991). Absent
   consumer survey evidence, four factors can be considered in determining whether a particular
   mark has acquired a secondary meaning:
          (1) The length and manner of its use; (2) the nature and extent of advertising and
          promotion; (3) the efforts made by the plaintiff to promote a conscious connection
          in the public's mind between the name and the plaintiff's . . . business; and (4) the
          extent to which the public actually identifies the name with the plaintiff's [service].

   Id. Although “instances of consumer confusion are probative of secondary meaning,” presenting
   a few instances is “not adequate to present a genuine issue of material fact.” Id. at 1526.



                                                     14
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 15 of 21



           Investacorp is illustrative of why the Plaintiff’s marks are at best merely descriptive. At
   issue in that case was the mark “Investacorp,” which was being used by a corporation in the
   business of advising their customer in corporate investment opportunities. The district court found
   that the mark was suggestive – one level below arbitrary. On appeal, the Eleventh Circuit reversed,
   holding that the terms “invest” and “corp.” when combined in the term “Investacorp,” “literally
   convey to the observer that appellant is in the business of investing in corporations” and therefore,
   must be considered descriptive. See id. at 1524. Likewise, in this case, the words “air,’ “around,”
   “the,” and “clock” when combined, literally convey to the consumer that Plaintiff is in the business
   of providing air conditioning services 24 hours a day. Accordingly, given the mark’s mere
   descriptive quality, Plaintiff’s “Air Around the Clock” service mark is not very strong and is
   entitled to only a low level of trademark protection.
           While Plaintiff alleges that the mark is incontestable in Count I (SAC, at ¶ 46),
   incontestable status alone does not render the mark strong and it is still subject to challenge on the
   grounds it is generic. Dieter v. B&H Industries of SW Fla., 880 F.2d 322, 329 (11th Cir. 1989);
   Michael Caruso & Co., Inc. v. Estefan Enterprises, Inc., 994 F. Supp. 1454, 1459 (S.D. Fla. 1998)
   (listing cases). See Green Prods. Co. v. Black Flag Brands LLC, No. C-10-2121 (JCS), 2010 U.S.
   Dist. LEXIS 109592, at *9 n.3 (N.D. Cal. Oct. 4, 2010) (“once a mark has achieved incontestable
   status, it cannot be challenged on descriptiveness grounds, but can be challenged on the grounds
   that the mark has become generic.” (internal citations omitted)); Wallach v. Longevity Network,
   ltd., No. CV 04-2404 SJO (RZx), 2006 U.S. Dist. LEXIS 103002, at *34 n.7 (C.D. Cal. Jan. 11,
   2006) (“although a mark may become incontestable, the label of ‘incontestability’ is rather
   misdescriptive. An ‘incontestable’ registration is still subject to certain defenses or defects, set
   forth in 15 U.S.C. § 1115 and as above stated does not apply to a mark that is generic.” (internal
   citations omitted)). “If the primary significance of the trademark is to describe the type of product
   rather than the producer, the trademark [is] a generic term and [cannot be] a valid trademark.” CG
   Roxane LLC v. Fiji Water Co. LLC, 569 F. Supp. 2d 1019, 1026 (N.D. Cal. 2008) (emphasis in
   original).
           In addition, any presumption accorded an incontestable mark may be rebutted by third
   party use of the mark. Michael Caruso, 994 F. Supp. at 1459; Mango’s Tropical Café, 844 F. Supp.
   2d at 1253. See JIPC Mgmt. v. Incredible Pizza Co., No. CV 08-04310 MMM (PLAx), 2008 U.S.




                                                    15
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 16 of 21



   Dist. LEXIS 131356, at *41–42 (C.D. Cal. Aug. 26, 2008) (“In a ‘crowded’ field of similar marks,
   each member of the crowd is relatively ‘weak’ in its ability to prevent use by others in the crowd.”).
          Submitted with Air Pros’s Motion for Summary Judgment are numerous third-party
   registrations for marks using the phrase “Around the Clock” in connection with numerous types
   of services, including a number of internet references to businesses around the country using
   “Around the Clock” for air conditioning businesses. (SOMF, at ¶ ¶ 37–39)
          In sum, as explained in Air Pros’ Motion, Plaintiff’s mark merely conveys to the consumer
   that Plaintiff is in the business of providing air conditioning services 24 hours a day and does not
   require the consumer to use his or her imagination to understand the mark’s meaning. To suggest
   “around the clock” or “air around the clock” is unique in any way would be impossible. When
   coupled with evidence of significant third-party use, Plaintiff’s “Air Around the Clock” service
   mark is not very strong and is entitled to only a low level of trademark protection (if any).
          2.      No Intent to Infringe.

          There is also no evidence that Air Pros’ intended the phrase “Air around the clock” to
   appear on the webpage hidden from consumers or in online advertisements which show the Air
   Pros’ domain. Rather, the evidence demonstrates that it was due solely to independent actions
   undertaken by a third party, which actions were promptly corrected after Air Pros’ discovery.
          In Nelson-Ricks Cheese Company, the court discussed the implications of a webpage that
   was not physically linked to a website. Nelson-Ricks Cheese Co. v. Lakeview Cheese Co., Ltd.
   Liab. Co., 331 F. Supp. 3d 1131 (D. Idaho 2018). There, plaintiff, Nelson-Ricks Cheese Company
   (“NRCC”) filed suit against defendant Lakeview Cheese Company LLC (“Lakeview”) for
   trademark infringement based off of the use of the mark “Nelson-Ricks Creamery Company” on
   the “About Us” webpage. Id. at 1137. At the relevant time period, NRCC became aware that even
   though the about webpage no longer linked to the website, “if manually typed into a web-browser,
   a person could still access the page” that contained the mark. Id. After NRCC sent Lakeview a
   cease and desist letter demanding that the information be changed or taken down, Lakeview altered
   the about webpage to remove the mark. Id.
          In the intent factor of the confusion test, plaintiff’s expert proffered testimony that “even
   though that webpage was not physically linked to Lakeview’s . . . websites, Lakeview would still
   reap the benefits of any initial internet searches. Id. at 1142. The court explained that even taking
   that opinion as true, it does not speak to “whether Lakeview intended to mislead or deceive the


                                                    16
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 17 of 21



   public . . . Although internet searchers may have found Lakeview’s About Us webpage, that does
   not mean that Lakeview was nefariously striving to make that happen.” Rather, the court found
   that the fact that NRCC found the webpage “is not indicative of bad behavior on Lakeview’s part.”
   Id. at 1142. Moreover, when Lakeview was alerted of the mark, it immediately took additional
   measures. Id.
          In this situation, E Force Web, he explained that the URL was automatically generated,
   and that E Force Web did not consult with Defendant prior to posting the alleged infringing
   webpage, and that after Air Pros discovered the URL they asked for it to be removed, and that as
   initially posted, the webpage “wasn’t accessible on the website through navigation” and that the
   page was “not something shown to customers.” (emphasis added). (SOMF, at ¶ 16).
          The fact that Plaintiff attached the webpage to the SAC or that Plaintiff was somehow able
   to access the webpage is a red herring. This is because it does not speak to Air Pros’ or E Force
   Web’s intent.
          3.       No Actual Confusion.

          For an alleged actual confusion event to be probative of a likelihood of confusion, there
   must be “a causal connection between the use of similar marks and instances of actual confusion.
   Evidence must be viewed in context.” ComponentOne, L.L.C. v. ComponentArt, Inc., No. 02:
   05cv1122, 2008 U.S. Dist. LEXIS 87066, at *62 (W.D. Pa. Oct. 27, 2008) (quoting Rockland
   Mortgage, Rockland Mortg. Corp. v. S’holders Funding, Inc., 835 F. Supp. 182, 197 (D. Del.
   1993). Accord GOLO, LLC v. Goli Nutrition Inc., Civil Action No. 20-667-RGA, 2020 U.S. Dist.
   LEXIS 158508, at *22 (D. Del. Sep. 1, 2020).
          In this situation there is no evidence, such as a customer’s declaration or deposition, or a
   survey, or an expert opinion, causally linking any alleged confusion to any alleged infringement.
   Notwithstanding, Air Pros addresses the alleged infringing acts in turn.
          First, there is no actual confusion from the purchase of ad words or phone linking.
   Claims of trademark infringement based on the purchase of keywords pertaining to a competitor,
   or the competitor’s trademark, have been frequently rejected. See, e.g., Jim S. Adler, P.C. v. McNeil
   Consultants, LLC, No. 3:19-cv-2025-K-BN, 2020 U.S. Dist. LEXIS 157846, at *12-13 (N.D. Tex.
   Aug. 10, 2020) (“The purchase of a competitor's trademark as a keyword for search-engine
   advertising, without more, is insufficient for a claim of trademark infringement.” (citing cases));
   Earthcam, Inc. v. OxBlue Corp., 49 F. Supp. 3d 1210, 1240–41 (N.D. Ga. 2014) (granting


                                                    17
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 18 of 21



   summary judgment in favor of defendant based on purchase of term “oxblue” as a search engine
   keyword); see also J. Thomas McCarthy, 5 McCarthy On Trademarks And Unfair Competition §
   25A:7 (5th ed.) (“Almost all District Courts have found that no likelihood of confusion was caused
   by the purchase of keywords alone.”).
          Similarly, for online advertisements, the Ninth and Tenth Circuits have held that the last
   factor—the labeling and appearance of the advertisements and the surrounding context of the
   screen displaying the search results—is the most critical in determining whether a likelihood of
   confusion exists in cases where the defendant has used a competitor’s mark as a keyword search
   term. Id. (citing Network Automation, Inc. v. Advanced Sys. Concepts, 638 F.3d 1137, 1154 (9th
   Cir. 2011); 1-800 Contacts, Inc. v. Lens.Com, Inc., 722 F.3d 1229, 1245 (10th Cir. 2013)). This is
   why, where, the domain name of a website itself makes clear that it is not affiliated with
   trademarks, the use of the marks does not present a likelihood of confusion. Ascentive, LLC v. Op.
   Corp., 842 F. Supp. 2d 450, 462 (E.D. N.Y. 2011).
          Finally, under Lanham Act jurisprudence, “it is irrelevant whether customers would be
   confused as to the origin of the websites, unless there is confusion as to the origin of the respective
   products.” Taubman Co. v. Webfeats, 319 F.3d 770, 776 (6th Cir. 2003) (citing Daddy’s Junky
   Music Stores, Inc. v. Big Daddy’s Family Music Center, 109 F.3d 275, 280 (6th Cir. 1997)).
          Plaintiff contends that in addition to the website, the use of the phrase in search engine
   advertising is part of a scheme to redirect consumers who search online. (SAC, at ¶ ¶ 25–26)
   However, “[b]ecause consumers diverted on the Internet can more readily get back on track than
   those in actual space, thus minimizing the harm to the owner of the searched-for site from
   consumers becoming trapped in a competing site, Internet initial interest confusion requires a
   showing of intentional deception.” Ascentive, LLC v. Op. Corp., 842 F. Supp. 2d 450, 465 (E.D.
   N.Y. 2011) (quoting Savin Corp. v. Savin Grp., 391 F.3d 439, 462 n.13 (2d Cir. 2004)); see
   Playboy Enters. v. Netscape Commc’ns Corp., 354 F.3d 1020, 1034–35 (9th Cir. 2004) (Berzon,
   J., concurring) (noting the minimal inconvenience in directing one’s web browser back to the
   original list of search results”); Bihari v. Gross, 119 F. Supp. 2d 309, 320 n.15 (S.D. N.Y. 2000)
   (“with one click of the mouse and a few seconds delay, a viewer can return to the search engine's
   results and resume searching for the original website.”).
          As testified by E Force Web, the page was hidden from consumers, and the advertisement
   always displayed the domain:



                                                     18
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 19 of 21




   (SOMF, at ¶ 23).
           Second, there is no confusion from the webpage, attached to the complaint as Exhibit B
   because in addition to the domain name stating “Air Pros” the page was hidden from consumers.
   In similar circumstances, courts have found that if an infringing product is hidden from consumers,
   it cannot cause any confusion as a matter of law. General Motors Corp. v. Keystone Automotive
   Industries, Inc., 453 F.3d 351, 359 (6th Cir. 2006) (noting that if an alleged infringing product is
   hidden, it “cannot cause . . . confusion as to origin or sponsorship”); Volkswagen AG v. Dorling
   Kindersley Publ’g, Inc., 614 F. Supp. 2d 793, 800 (E.D. Mich. 2009) (concluding that the mark is
   “very small” and “difficult to discern with the naked eye” therefore as a matter of law “there is no
   possible likelihood of confusion”).
           Analogously, in Southern Snow, the plaintiff, SnoWizard, claimed that defendant Parasol
   infringed on SnoWizard’s trademark SNOWIZARD by using the phrase “snow wizard” as a
   metatag on Parasol’s internet website. S. Snow Mfg. Co. v. Sno Wizard Holdings, Inc., No. 06-
   9170, 2011 U.S. Dist. LEXIS 15723, at *4 (E.D. La. Feb. 15, 2011). The metatag was hidden to
   consumers. The court held that the SnoWizard could not prevail on its metatag claim “without
   evidence of what actually takes place” as a result of the trademarked phrase “being hidden” on the
   defendant’s Parasol’s website. The court asked:
           Is every consumer diverted to Parasol’s website, or is Parasol listed at the top of
           many search results, or somewhere in the middle of a result list, or twenty names
           down the list? Does the consumer have to type in just “snow wizard” or is the
           metatag triggered by other variations of the phrase too? Certainly the likelihood of
           consumer confusion will turn on questions such as these but the record contains no
           evidence of this nature.

   Id. at *9.




                                                   19
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 20 of 21



           In this situation, similar to GM and Volkswagen, the entire webpage was hidden from
   consumers in a manner that prevented a consumer from accessing the webpage. E Force Web
   testified that the webpage was hidden from consumers. There is no evidence that any consumer
   saw the webpages, similar to Southern Snow, Plaintiff has not proffered any evidence that ay
   consumer accessed the webpage, and finally, even if a consumer saw the webpage, there was a
   large Air Pros truck on the webpage:




           Third, there is no confusion prior to or after any purchase. Prior to an Air Pros
   technician arriving at a customer’s location, an Air Pros customer receives a text message
   confirmation of their appointment, a phone call confirming their appointment, and a text message
   upon dispatch of the technician. (SOMF, at ¶ ¶ 25–26). The customer also receives a confirmation
   that states “Thank you for choosing Air Pros. Your scheduled appointment is . . . .” (Id.). At the
   end, the customer gets an opportunity to review Air Pros and also receives a thank you email. (Id.).
   The customer is also provided with a picture of the technician in uniform, a biography of the
   technician, and the link to the Air Pros website and contact information. (Id.). Air Pros employees
   are equipped with orange-and-black-striped trucks and Air Pros uniform shirts. (Id.).
                                            VI.         CONCLUSION

           WHEREFORE, AIR PROS, LLC, for all of the reasons discussed above, and in the
   reasons expressed in co-Defendant’s Anthony Perera and Douglas Perera Sr.’s Motions for
   Summary Judgment, respectfully requests entry of summary judgment in its favor and against
   Plaintiff on all its claims, in federal and state law.




                                                      20
Case 0:19-cv-62437-KMM Document 88 Entered on FLSD Docket 09/18/2020 Page 21 of 21



                                              Respectfully submitted,

                                              LALCHANDANI SIMON PL
                                              25 S.E. 2nd Avenue, Suite 1020
                                              Miami, Florida 33131
                                              (305) 999-5291 (office)
                                              (305) 671-9282 (fax)

                                              By: /s/ Daniel J. Simon
                                                      Daniel J. Simon (FBN 16244)
                                                      danny@lslawpl.com
                                                      Daniel E. Davis (FBN: 104970)
                                                      ddavis@lslawpl.com
                                                      Attorneys Air Pros, LLC



                                  CERTIFICATE OF SERVICE

          I hereby certify that on September 18, 2020, a true and correct copy of the foregoing

   document was filed with the Clerk of Court via CM/ECF, which effectuated service on all counsel

   of record via transmission of a Notice of Electronic Filing generated by CM/ECF.

                                              By: /s/ Daniel J. Simon
                                                      Daniel J. Simon




                                                 21
